NO. 12-22-00257-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

                                                         §        APPEAL FROM THE 307TH
IN THE INTEREST OF A.S.M.,
                                                         §        JUDICIAL DISTRICT COURT
A CHILD
                                                         §        GREGG COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
          This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
          Author J. Manning, II, acting pro se, filed a notice of appeal with this Court on
September 16, 2022. That same day, the Clerk of this Court notified Appellant that the notice of
appeal failed to contain the information specifically required by Texas Rules of Appellate
Procedure 9.5 and Section 51.017(a) of the Texas Civil Practice and Remedies Code. 1 See TEX.
R. APP. P. 9.5 (service); see also TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a) (West Supp.
2019) (notice of appeal must be served on each court reporter responsible for preparing
reporter’s record). The notice warned that, unless Appellant filed a proper notice of appeal on or
before October 17, the appeal would be referred to the Court for dismissal. This deadline passed
and Appellant has not filed a compliant notice of appeal or otherwise responded to this Court’s
notice.




         1
           Pro se litigants are held to the same standards as licensed attorneys and must comply with all applicable
rules of procedure; otherwise, pro se litigants would benefit from an unfair advantage over parties represented by
counsel. Muhammed v. Plains Pipeline, L.P., No. 12-16-00189-CV, 2017 WL 2665180, at *2 n.3 (Tex. App.—
Tyler June 21, 2017, no pet.) (mem. op.).
         Because Appellant failed, after notice, to comply with Rule 9.5 and Section 51.017(a),
the appeal is dismissed. 2 See TEX. R. APP. P. 42.3(c) (on its own initiative after giving ten days’
notice to all parties, appellate court may dismiss appeal if appeal is subject to dismissal because
appellant failed to comply with a requirement of these rules, a court order, or a notice from the
clerk requiring a response or other action within a specified time).
Opinion delivered October 31, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         2
          We also note that the notice of appeal does not show this Court’s jurisdiction, in that there is no final
judgment or appealable order. Nor has Appellant filed the required docketing statement. See TEX. R. APP. P. 32.1.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 31, 2022


                                         NO. 12-22-00257-CV


                          IN THE INTEREST OF A. S. M., A CHILD


                                Appeal from the 307th District Court
                        of Gregg County, Texas (Tr.Ct.No. 2001-1995-DR)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.